DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4, 7, 8, 11-13, 16-18, 20-25, 27, and 28 are pending and under consideration for patentability; claims 5, 6, 9, 10, 14, 15, 19, 26, and 29-43 were cancelled by Applicant.

Information Disclosure Statement
The Information Disclosure Statements submitted on 05 July 2022 (2) have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 1 and 16-18 are objected to because of the following informalities.
Claims 1 and 16-18 contain minor typographical/grammatical errors.  
Claim 1, line 4: Applicant is advised to change “the subject” to “the first subject”
Claim 1, line 6: Applicant is advised to change “the subject’s” to “the first subject’s”
Claim 1, line 7: Applicant is advised to change “the subject” to “the first subject”
Claim 16, line 1: Applicant is advised to change “the subject’s” to “the first subject’s”
Claim 17, line 1: Applicant is advised to change “the subject’s” to “the first subject’s”
Claim 18, line 1: Applicant is advised to change “the subject” to “the first subject”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 11-13, 20-25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hatchwell et al. (US 2014/0162933 A1). 
Regarding claim 1, Hatchwell describes a method of predicting the risk of developing a neurological disorder in a first mammalian subject asymptomatic for the neurological disorder ([0005], [0015], at least some of the subjects used for comparison may be asymptomatic for the neurological disorder) comprising the steps of: 
screening for the presence of one or more biomarkers ([0100]) 
performing diagnostic imaging of the first subject ([0100])
performing behavioral tests indicative of the neurological disorder ([0014] - [0015], [0100])
measuring the first subject’s exposure to an environmental factor ([0004], [0150])
measuring/identifying a physical characteristic of the first subject ([0100], [0101]) 
determining the presence of the neurological disorder in a family member of the first subject ([0100]) 
combining results from the steps above ([0014], [0139]) 
comparing the combined results with combined results obtained from a second mammalian subject diagnosed with the neurological disorder ([0049] - [0051])
a high correlation between the combined results from the second subject and the combined results obtained from the first subject being indicative of a heightened risk of the first subject developing the neurological disorder ([0122])
Regrading claim 2, Hatchwell describes wherein the screening step comprises screening for a biomarker which is a nucleic acid ([0012]). 
Regarding claim 3, Hatchwell further describes wherein the nucleic acid is a gene or coding portion thereof or an SNP ([0014]).
Regarding claim 4, Hatchwell further describes wherein the nucleic acid is an unstable microsatellite repeat in a gene ([0014]).
Regarding claim 7, Hatchwell further describes wherein the polypeptide is alpha-synuclein ([0014]).
Regarding claim 8, Hatchwell further describes wherein the biomarker is a neurofibrillary tangle ([0014]).
Regarding claim 11, Hatchwell further describes wherein the screening step is performed by obtaining a sample of a body fluid or tissue and screening for the biomarker in the sample ([0104]).
Regarding claim 12, Hatchwell further describes wherein the body fluid is blood or serum ([0104]).
Regarding claim 13, Hatchwell further describes wherein the diagnostic imaging performed is a magnetic resonance imaging scan ([0100]).
Regarding claim 20, Hatchwell further describes wherein the neurological disorder is a neurodegenerative disorder ([0067]).
Regarding claim 21, Hatchwell further describes wherein the neurodegenerative disorder is a polyglutamine disease or Alzheimer’s Disease ([0079]).
Regarding claim 22, Hatchwell further describes wherein the polyglutamine disease is spinocerebellar ataxia type 3 ([0079]).  
Regarding claim 23, Hatchwell further describes wherein the neurodegenerative disorder is a non-polyglutamine disease ([0079]).
Regarding claim 24, Hatchwell further describes wherein the non-polyglutamine disease is Friedreich’s ataxia ([0079]).
Regarding claim 25, Hatchwell further describes wherein the neurotrauma disorder results from a traumatic brain injury ([0079]). 
Regarding claim 27, Hatchwell further describes wherein the combination step comprises generating a risk score ([0122], [0140]), and wherein the risk score of the first subject being similar to the risk score of the second subject is indicative of the first subject having a heightened risk of developing the neurological disorder ([0122]).
Regarding claim 28, Hatchwell further describes developing and implementing a treatment plan to the first subject, the treatment plan comprising administering a therapeutically effective composition to the first subject ([0025], [0145] - [0147]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatchwell. 
Regarding claim 16, Hatchwell describes the method of claim 1 but does not explicitly disclose wherein the first subject’s exposure to pesticides, herbicides, fungicides, solvents, other toxic chemicals, tobacco smoke, heavy metals, electromagnetic fields, ultraviolet radiation, and/or diet, and/or alcohol consumption is measured.  However, Hatchwell does describe the link between a subject’s exposure to pesticides, herbicides, and fungicides and susceptibility to a neurological disorder ([0387]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to measure a subject’s exposure to pesticides, herbicides, and fungicides when using the method described by Hatchwell, as doing so advantageously allows the method to better screen for a neurological disorder. 
Regarding claim 17, Hatchwell further describes wherein the first subject’s exposure to iMPTP is measured ([0387]).
Regarding claim 18, Hatchwell describes the method of claim 1 but does not explicitly disclose wherein exposure of the first subject to the environmental factor causes apoptosis, oxidative stress, perturbed calcium homeostasis, excitotoxicity, mitochondrial dysfunction, and/or activation of caspases.  However, Hatchwell does suggest analyzing a gene’s properties for causing apoptosis and/or oxidative stress when using that gene as a marker for neurological disorders ([0235]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to measure apoptosis and/or oxidative stress when using the method described by Hatchwell, as doing so advantageously allows the method to better screen for a neurological disorder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 11, 12, 13, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,851,416. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for predicting the risk of developing a neurological disorder, including the steps of screening for the presence of one or more biomarkers, performing diagnostic imaging of the subject, performing behavioral tests indicative of the neurological disorder, measuring the subject's exposure to an environmental factor, measuring/identifying a physical characteristic of the subject, determining the presence of the neurological disorder in a family member of the first subject, combining the results from the steps above, and comparing the combined results with combined results obtained from a second mammalian subject diagnosed with the neurological disorder, a high correlation between the combined results from the second subject and the combined results obtained from the first subject being indicative of a heightened risk of the first subject developing the neurological disorder.  A brief but non-exhaustive correlation between the pending claims and the issued claims is provided via the table below. 
U.S. Application No. 17/103,296
Pending Claims
U.S. Patent No. 10,851,416
Issued Claims
1.
A method of predicting the risk of developing a neurological disorder in a first mammalian subject asymptomatic for the neurological disorder, comprising the steps of: screening for the presence of one or more biomarkers; performing diagnostic imaging of the subject; performing behavioral tests indicative of the neurological disorder; measuring the subject's exposure to an environmental factor; measuring/identifying a physical characteristic of the subject; determining the presence of the neurological disorder in a family member of the first subject; combining the results from the steps above; and comparing the combined results with combined results obtained from a second mammalian subject diagnosed with the neurological disorder, a high correlation between the combined results from the second subject and the combined results obtained from the first subject being indicative of a heightened risk of the first subject developing the neurological disorder.
1. 
A method of predicting the risk of developing a specific neurological disorder in a first mammalian subject asymptomatic for the specific neurological disorder, the method comprising the steps of: screening for the presence of one or more biomarkers, wherein the biomarker is not a nucleic acid; performing diagnostic imaging of the first subject; performing behavioral tests indicative of the predisposition for the specific neurological disorder; measuring the first subject's exposure to an environmental factor; measuring/identifying a physical characteristic of the first subject; determining the presence of the specific neurological disorder in a family member of the first subject; and combining results from the steps above, the combined results being obtained at a single time point and are latitudinal data from the first subject, comparing the combined latitudinal data of the first subject with combined latitudinal data obtained at a single time point from a second mammalian subject diagnosed with the specific neurological disorder, a high correlation between the combined latitudinal data from the second subject and the combined latitudinal data obtained from the first subject being indicative of a heightened risk of the first subject developing the specific neurological disorder.
2.
The method of claim 1, wherein the screening step comprises screening for a biomarker which is a nucleic acid, polypeptide, prion, virus, brain plaque, CNS plaque, fibril, intranuclear neuronal inclusions, and/or brain structure abnormality.
2. 
The method of claim 1, wherein the screening step comprises screening for a biomarker which is a polypeptide, prion, virus, brain plaque, CNS plaque, fibril, intranuclear neuronal inclusions, and/or brain structure abnormality.
7.
The method of claim 2, wherein the polypeptide is a surface marker, tau protein, beta amyloid, polyglutamate peptide, alpha-synuclein, non-Abeta component (NAC), polyQ expansion, TDP-43 protein aggregate, FUS protein aggregate, or mutant Huntingtin aggregate.
3. 
The method of claim 2, wherein the polypeptide is a surface marker, tau protein, beta amyloid, polyglutamate (peptide), alpha-synuclein, non-Abeta component (NAC), polyQ expansion, TDP-43 protein aggregate, FUS protein aggregate, or mutant Huntingtin aggregate.
8.
The method of claim 2, wherein the biomarker is a Lewy body fibril, neurofibrillary tangle, alpha-synuclein fibril, 



amyloid plaque, senile plaque, 



Herpes simplex virus-I (HSV-1 type HHV-1), roseolovirus (type HHV-6), Epstein Barr virus (EBV type HHV-4), Varicella zoster virus (VZV type HHV3), H1 N1 Influenza a viruses, HIV, and/or HTLV-11.
4. 
The method of claim 2, wherein the biomarker is a Lewy body fibril, neurofibrillary tangle, or alpha-synuclein fibril.

5. 
The method of claim 2, wherein the biomarker is an amyloid plaque or a senile plaque.

6. 
The method of claim 2, wherein the biomarker is Herpes simplex virus-1 (HSV-1 type HHV-1), roseolovirus (type HHV-6), Epstein Barr virus (EBV type HHV-4), Varicella zoster virus (VZV type HHV3), H1N1 Influenza a viruses, HIV, and/or HTLV-II.
11.
The method of claim 1, wherein the screening step is performed by obtaining a sample of a body fluid or tissue and screening for the biomarker in the sample.
7. 
The method of claim 1, wherein the screening step is performed by obtaining a sample of a body fluid or tissue and screening for the biomarker in the sample.
12.
The method of claim 11, wherein the body fluid is blood, cerebral spinal fluid, serum, lymph, saliva, lacrimal secretion, sweat, mucous, vaginal secretion, lymph, urine, or seminal fluid.
8. 
The method of claim 7, wherein the body fluid is blood, cerebral spinal fluid, serum, lymph, saliva, lacrimal secretion, sweat, mucous, vaginal secretion, urine, or seminal fluid.
13.
The method of claim 1, wherein
(a) the diagnostic imaging performed is an x-ray, a computerized axial tomographic (CAT) scan, magnetic resonance imaging (MRI) scan, functional MRI (fMRI) scan, single photon emission computed tomography (SPECT) perfusion image, computed tomography (CT) scan, proton MR spectroscopy scan, positron emission tomographic (PET) scan, and/or [F-18] fluoro-2-deoxy-D- glucose-positron emission tomographic (18F-FDG PET) scan, DaTSCAN, and/or ultrasound, 


(b) the behavioral test performed measures sensory abilities, motor functions, body weight, body temperature, and/or pain threshold, learning abilities, memory, and symptoms of anxiety, depression, schizophrenia, and/or drug addiction; 



(c) the behavioral test performed measures acoustic startle, eye blink, pupil constriction, visual cliff, auditory threshold, and/or olfactory acuity; and/or 


(d) the physical factor measured is age, gender, ethnicity, heart rate, REM, cardioelectrical signals, and/or the presence of genetic polymorphisms, endocrine conditions, oxidative stress, inflammation, stroke, traumatic brain injury, hypertension, diabetes, head or CNS trauma, depression, infection, cancer, vitamin deficiency, and/or immune and/or metabolic conditions.
9. 
The method of claim 1, wherein the diagnostic imaging performed is an x-ray, a computerized axial tomographic (CAT) scan, magnetic resonance imaging (MRI) scan, functional MM (fMRI), single photon emission computed tomography (SPECT) perfusion image, computed tomography (CT) scan, proton MR spectroscopy scan, positron emission tomographic (PET) scan, and/or [F-18] fluoro-2-deoxy-D-glucose-positron emission tomographic (18F-FDG PET) scan, DatScan, and/or ultrasound.

10. 
The method of claim 1, wherein the behavioral test performed measures sensory abilities, motor functions, body weight, body temperature, and/or pain threshold, learning abilities, memory, and symptoms of anxiety, depression, schizophrenia, and/or drug addiction.

11. 
The method of claim 10, wherein the behavioral test performed measures acoustic startle, eye blink, pupil constriction, visual cliff, auditory threshold, and/or olfactory acuity.

14. 
The method of claim 1, wherein the physical factor measured is age, gender, ethnicity, heart rate, REM, cardioelectrical signals, and/or the presence of genetic polymorphisms, endocrine conditions, oxidative stress, inflammation, stroke, traumatic brain injury, hypertension, diabetes, head/CNS trauma, depression, infection, cancer, vitamin deficiency, and/or immune and/or metabolic conditions.
16.
The method of claim 1, wherein the subject's exposure to pesticides, herbicides, fungicides, solvents, other toxic chemicals, tobacco smoke, heavy metals, electromagnetic fields, ultraviolet radiation, and/or diet, and/or alcohol consumption is measured.
12. 
The method of claim 1, wherein the first subject's exposure to pesticides, herbicides, fungicides, solvents, other toxic chemicals, tobacco smoke, heavy metals, electromagnetic fields, ultraviolet radiation, and/or diet (malnutrition, vitamin deficiency), and/or alcohol consumption is measured.
17.
The method of claim 16, wherein the subject's exposure to iMPTP (1-methyl-4-phenyl-1,2,3,6- tetrahydropyridine), rotenone, paraquat, maneb, Agent orange, manganese, lead, iron, methylmercury, copper, zinc, selenium, polychlorinated biphenyls, and/or a reactive oxygen species (ROS) is measured.
13. 
The method of claim 12, wherein the first subject's exposure to iMPTP (1-methyl-4-phenyl-1,2,3,6-tetrahydropyridine), rotenone, paraquat, maneb, Agent orange, manganese, lead, iron, methylmercury, copper, zinc, selenium, polychlorinated biphenyls, and/or a reactive oxygen species (ROS) is measured.
20.
The method of claim 1, wherein the neurological disorder is a neurodegenerative disorder, a neurotrauma disorder, and/or a neuropsychological disorder.
15. 
The method of claim 1, wherein the neurological disorder is a neurodegenerative disorder, a neurotrauma disorder, and/or a neuropsychological disorder.


Claims 3, 4, 18, 21-25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,851,416 in view of Hatchwell.  Regarding claims 3, 4, 18, 21-25, 27, and 28, although the ‘416 patent does not explicitly recite the limitations in the pending claims, Hatchwell does describe these features, as discussed earlier in this Office Action.  As Hatchwell is also directed towards a method for predicting the risk of developing a neurological disorder and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed incorporate the specific biomarkers and tests or to screen for the disorders as described by Hatchwell when using the method recited by the ‘416 patent, as doing so advantageously allows the resulting method to user a wider array of screening tools and screen for a larger amount of neurological conditions. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792